Case 2:17-cv-00662-JRG-RSP Document 207 Filed 10/15/18 Page 1 of 14 PageID #: 4968



                         UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DIVISION OF TEXAS
                              MARSHALL DIVISION


   INTELLECTUAL VENTURES II, LLC,        §
                                         §
                 Plaintiff,              §
                                         §
   v.                                    §
                                              Civil Action No. 2:17-cv-662-JRG
                                         §
   SPRINT SPECTRUM L.P., NEXTEL               LEAD
                                         §
   OPERATIONS, INC., ERICSSON INC.,      §
   TELEFONAKTIEBOLAGET LM                     JURY TRIAL DEMANDED
                                         §
   ERICCSON, and ALCATEL-LUCENT USA      §
   INC.,                                 §
                                         §
                 Defendants.
                                         §
                                         §
   INTELLECTUAL VENTURES II, LLC,        §
                                         §
                 Plaintiff,              §
                                         §
   v.                                    §
                                         §
   T-MOBILE USA, INC., T-MOBILE US,      §
   INC., ERICSSON INC., and              §
   TELEFONAKTIEBOLAGET LM                     Civil Action No. 2:17-cv-661-JRG
                                         §
   ERICSSON,                             §
                                              JURY TRIAL DEMANDED
                                         §
   v.
                                         §
                 Defendants,             §
                                         §
  NOKIA OF AMERICA CORPORATION,          §
                                         §
                 Intervenor.             §



                PLAINTIFF’S REPLY CLAIM CONSTRUCTION BRIEF
Case 2:17-cv-00662-JRG-RSP Document 207 Filed 10/15/18 Page 2 of 14 PageID #: 4969
                                                    TABLE OF CONTENTS

                                                                                                                                        Page(s)

   I.     INTRODUCTION ............................................................................................................. 1

   II.    ARGUMENT ..................................................................................................................... 1

          A.        “the message having an allocation of resources for a shared channel and a
                    radio network temporary identity (RNTI) associated with a plurality of UEs
                    including the UE”—`357 Patent, Claims 11, 30, and 47 ....................................... 1

          B.        “the signal”—`330 Patent, Claims 1, 8, 9, 17, 18, 25, 26 and 34 .......................... 2

          C.        “wherein allocation of resources for the data of each channel of a radio
                    bearer having a second parameter above zero is provided before another
                    channel’s data for transmission having a third parameter less than or equal
                    to zero”—`466 Patent Claims 4 and 9, `018 Patent Claims 12, 16, and 20,
                    and similar terms in `466 Patent Claims 1 and 9 and `018 Patent Claim 24 ......... 3

          D.        “the single physical channel”—`828 Patent, Claims 1, 8, 15, 22, 29, and 36
                    ................................................................................................................................ 5

          E.        “[receiving/receive/sending/send]...if accumulation is not enabled, an
                    allocation of a scheduled uplink resource to transmit data [to the wireless
                    network/network device] at a power level calculated by the UE based on the
                    path loss”—`828 Patent, Claims 1, 8, 15, 22, 29, and 36 ...................................... 6

          F.        “transmit a broadcast channel in an orthogonal frequency division multiple
                    access (OFDMA) core-band”—`641 Patent, Claim 1 ........................................... 7

   III.   CONCLUSION ................................................................................................................ 10




                                                                        ii
Case 2:17-cv-00662-JRG-RSP Document 207 Filed 10/15/18 Page 3 of 14 PageID #: 4970



   I.        INTRODUCTION

             IV submits this reply brief in support of its proposed claim constructions.

   II.       ARGUMENT

             A.     “the message having an allocation of resources for a shared channel and a
                    radio network temporary identity (RNTI) associated with a plurality of UEs
                    including the UE”—`357 Patent, Claims 11, 30, and 47

             No construction of this term is necessary. Nor is there anything objectionable about the

   word “conveying”. It is obvious that “a message having [x]” means “a message conveying [x]”.

   Defendants’ argument to the contrary defies common usage, and their objection that the patent

   never uses the word “conveying” when describing the contents of transmissions is demonstrably

   false.1

             The real dispute is over what the message conveys. IV reads the claim as it was written to

   mean: “the message conveying [1] an allocation of resources … and [2] a radio network temporary

   identity (RNTI) …” The former is a map that the UE can use to determine at what time and

   frequencies radio transmissions will occur. The latter is a specific number, an identifier.

             Defendants’ construction is ambiguous and would itself require construction. What is “an

   allocation of an RNTI”? The patent describes scenarios in which a base station selects an

   identifier, but it is unclear why one would send an allocation of an identifier, rather than the

   identifier itself. The specification is silent on this point. Defendants’ citations, at best, discuss

   transmitting “the c-RNTI” not “the allocation of c-RNTI.” See, e.g., Defs.’ Br. at 4 (citing `357

   patent, 7:26-37).


   1
     See, e.g., `357 Patent, 10:15-21 (“message conveying a unique identifier…and an allocation of
   dedicated physical access resource…”); Fig. 16 at 401 (“message conveying a unique identifier…,
   a temporary identifier…, and an indication of an allocation of dedicated physical resource”); 4:27-
   29 (“Specific information required by the UE for correct transmission/reception over SCHs is
   conveyed from RAN to UE over the SCCHs”); see also id. at 8:62-64; 10:22-28, Fig. 15 at 302.



                                                      1
Case 2:17-cv-00662-JRG-RSP Document 207 Filed 10/15/18 Page 4 of 14 PageID #: 4971



          In fact, the specification often discusses transmitting an identifier and an allocation of

   resources, in that order, suggesting the patentee simply reversed their sequence when drafting the

   asserted claims. See, e.g.,`357 Patent, Fig. 14 at 202 (“send the…message together with a

   temporary identifier and an indication of an allocation of dedicated physical access resource”);

   Fig. 15 at 302, Fig. 16 at 401, 10:15-21, 10:22-28.        If the patentee intended Defendants’

   construction, the specification would describe transmission of (1) an allocation of an identifier

   and (2) an allocation of resources. It does not.

          Moreover, Defendants confuse matters by citing to portions of the specification describing

   one-stage paging (paging the UE via a single message as shown in Figure 5) rather than the claimed

   two-stage paging procedure (paging the UE via two messages as shown in Figures 7-9). Defs.’

   Br. at 4-5. The asserted claims recite a process of two-stage paging where the base station first

   sends “a message on a control channel…having an allocation of resources for a shared channel

   and a radio network temporary identity (RNTI)” and further sends a “paging message in the

   allocated resources for the shared channel.” See, e.g., `357 Patent, cl. 11. The discussion of two-

   stage paging is silent on selecting a c-RNTI. See id. at 5:1-6:67. Similarly, Defendants conflate

   SCCH, which refers to a shared control channel, with the allocation of resources for data on a

   shared channel (referenced in the specification as “SCH”). Id. at 3:2-4; 3:21-30, 6:50-51; Fig. 9

   (distinguishing “SCCH” from “SCH”). The asserted claims distinguish “a control channel” from

   “a shared channel.” Id. at cls. 11, 30, 47. In the final analysis though, Defendants’ references to

   the specification shed no light on the construction of the claim and serve only as a distraction.

   None of these citations remotely support the insertion of the proposed claim language into the

   construction.

          B.       “the signal”—`330 Patent, Claims 1, 8, 9, 17, 18, 25, 26 and 34

          The parties agree that antecedent basis for “the signal” is found in the immediately



                                                      -2-
Case 2:17-cv-00662-JRG-RSP Document 207 Filed 10/15/18 Page 5 of 14 PageID #: 4972



   preceding step (and for Claim 9, partly in the same element). Yet, Defendants insist on repeating

   these words, without providing any explanation why it is necessary to do so.                No further

   construction is required.

          C.      “wherein allocation of resources for the data of each channel of a radio
                  bearer having a second parameter above zero is provided before another
                  channel’s data for transmission having a third parameter less than or equal
                  to zero”—`466 Patent Claims 4 and 9, `018 Patent Claims 12, 16, and 20, and
                  similar terms in `466 Patent Claims 1 and 9 and `018 Patent Claim 24

          Defendants misread the grammar and structure of the claim language. The disputed claim

   terms are wherein clauses that describe a step—the allocation of resources—performed for two

   different sets of data, one “before” (or “prior to”) another. The terms take the form of:

                          “wherein allocation of resources for [one set of data]
                          is provided before [another set of data];” OR

                          “wherein resources are allocated for [one set of data]
                          before [another set of data].”

   The one set of data is “the data of each channel of a radio bearer having a second parameter above

   zero.” The other set of data is “another channel’s data for transmission having a third parameter

   less than or equal to zero.” The claim language distinguishes these two sets of data by requiring

   each to be associated with a different channel(s) and each to have a different parameter.

          Defendants first argue that the claim elements are missing words. Defs.’ Br. at 8. Not so.

   IV would be content with plain meaning. The parties’ proposed constructions are supposed to help

   assist the trier of fact in evaluating the scope of the claims, not to “correct” them. IV’s construction

   simply captures the meaning of the claims to one of skill in the art.

          What the parties agree upon is that the disputed wherein clauses concern the allocation of

   resources. In every claim element where they appear, the wherein clause occurs “in response to

   the allocation message.” See `018 Patent claim elements 12[c], 16[c], 20[c], 24[c], `466 Patent

   claim elements 1[b], 4[c], 9[c]. The wherein clauses require an “apples to apples” comparison of



                                                    -3-
Case 2:17-cv-00662-JRG-RSP Document 207 Filed 10/15/18 Page 6 of 14 PageID #: 4973



   the allocations for two sets of data, one of which must be allocated before another.

           Where the parties differ is that the Defendants argue that these terms require “that each

   channel having a ‘second parameter’ above zero must be allocated resources so that the channel

   transmits its data before another channel—having a ‘third parameter’ less than or equal to zero—

   transmits its data.” Defs.’ Br. at 10. However, the patent concerns a much more sophisticated

   allocation process that gives priority to certain sets of data when allocating radio bearer channels

   on a queue by queue basis. The system allocates resources for queues of data based on the values

   of parameters and an allocation message. While the data is transmitted after the allocation process

   takes place, the data in those queues is sent at “a single instant in time.” `018 Patent at 10:37–40.

   The concept of sequential transmission of data queues, which is what Defendants seem to be

   arguing for, is simplistic and not required by the claims.

           There is ample intrinsic evidence supporting IV”s interpretation. See Opening Br. at 14-

   15, ’018 Patent at 9:21-28, 9:38-45, 9:55-10:18, 10:28-12:14. Both parties point to Figure 6. See

   Defs.’ Br. at 10–11. The Figure 6 embodiment clearly prioritizes allocation of resources for one

   set of data (in one queue) before another set of data (in another queue):




   See also `018 Patent at 9:54–12:33; id. at 9:11–20 (“provide prioritization of services . . . in an

   uplink direction . . . . [L]ogic exists that splits data onto . . . radio bearers dependent upon the type

   of service . . . [and] signal[s] buffer occupancy for each [associated] queue”). That is the essence

   of IV’s construction: “wherein allocation of resources for [one set of data] is provided

   before allocation of resources for [another set of data].”




                                                     -4-
Case 2:17-cv-00662-JRG-RSP Document 207 Filed 10/15/18 Page 7 of 14 PageID #: 4974



          Defendants principal criticism of IV’s construction is that IV reads the phrase “for

   transmission” out of the claim terms. Defs.’ Br. at 11-12. But “for transmission” appears in IV’s

   construction and refers to the ultimate use of the data for the “another channel” with the third

   parameter. In specifying the relative priority of allocation of resources, the system considers only

   data from the “another channel” that is “for transmission,” as opposed to data from the “another

   channel” that is not for transmission such as the channel’s first parameter, its third parameter, or

   any of the “another channel’s” other pieces of data from the Figure 6 embodiment (e.g., W'q , W''q

   , Nq , N'q , Sq , RAAUq , RAAUq' , RAAUq'') which are not “for transmission.” See `018 Patent at

   10:45–12:14.

          Finally, Defendants insist that if the Court finds that there can be any reasonable debate

   about these terms, it must then find the terms indefinite. Defs.’ Br. at 13-15. But Defendants’

   cases deal with instances where everyone agrees that words have been omitted from a claim. E.g.,

   Novo Indus., L.P. v. Micro Molds Corp., 350 F.3d 1348, 1352-57 (Fed. Cir. 2003). Here, there is

   no error, no missing words, and no difficulty interpreting the plain and ordinary meaning of these

   claim terms: the allocation for one set of data must be provided before the allocation for another

   set of data. Defendants’ mere disagreement with that construction does not create indefiniteness.

          D.      “the single physical channel”—`828 Patent, Claims 1, 8, 15, 22, 29, and 36

          The parties agree “the single physical channel” refers to the same physical channel as its

   antecedent “a single physical channel.” See Defs.’ Br. at 16. No further construction is required.

          The claims require two different modes of operation: (1) when “accumulation is enabled,”

   the “channel” must carry both an “allocation” and a “TPC command” on a single channel; and (2)

   when “accumulation is not enabled,” an allocation is sent on a single channel, with the TPC

   command being optional. See `828 Patent, claims 1, 8, 15, 22, 29 and 36. Defendants concede

   that the “TPC command” need not be sent during the mode when “accumulation is not enabled”



                                                  -5-
Case 2:17-cv-00662-JRG-RSP Document 207 Filed 10/15/18 Page 8 of 14 PageID #: 4975



   (Defs.’ Br. at 17), so there is no factual dispute on this issue.

           Nevertheless, the last two sentences of Defendants’ discussion (Defs. Br. at 17) suggest

   that Defendants intend to argue that their construction requires that the device use the same

   physical channel whether the device is in one or both modes, but this is nonsensical. Claim 1 is a

   method claim. Carrying out the steps would not require that the system go into both modes, so the

   concept of a single channel for both modes is spurious. The apparatus claims require that the

   device be capable of operating in either mode, but not both at the same time. So, it is perplexing

   that Defendants insist it is not enough for the “single physical channel” to be “capable” of carrying

   a “TPC command” along with the “allocation.” See Defs.’ Br. at 17 (arguing that the “’single

   physical channel’ does not just have the same capability as its antecedent basis”). Neither

   Defendants’ proposed construction, nor the rules of construction require that result.

           E.      “[receiving/receive/sending/send]...if accumulation is not enabled, an
                   allocation of a scheduled uplink resource to transmit data [to the wireless
                   network/network device] at a power level calculated by the UE based on the
                   path loss”—`828 Patent, Claims 1, 8, 15, 22, 29, and 36

           Defendants’ proposed construction adds the negative limitation “without using a TPC

   command,” which is most certainly not plain meaning. See `828 Patent, cls. 1, 8, 15, 22, 29, 36.

   The Federal Circuit has cautioned against narrowing the scope of a claim when the “additional

   negative limitation finds no anchor in the explicit claim language” or specification. See, e.g.,

   Linear Tech. Corp. v. Int'l Trade Comm'n, 566 F.3d 1049, 1060 (Fed. Cir. 2009) (finding “no basis

   in the patent specification for adding the negative limitation”).

           Nothing in the claims or specification warrants adding the negative limitation. The fact

   that the claims require a “TPC command” in the mode “when accumulation is enabled” does not

   imply that no TPC command can be sent “when accumulation is not enabled,” as Defendants

   contend. See Defs.’ Br. at 19. Rather, the `828 patent contemplates using TPC commands in both




                                                     -6-
Case 2:17-cv-00662-JRG-RSP Document 207 Filed 10/15/18 Page 9 of 14 PageID #: 4976



   modes. `828 Patent at Abstract, Figs. 3-4, 7:16-19, 8:66-9:15, 9:55-10:14, 11:19-25,13:37-55.

   TPC commands are processed differently in the two modes. Id. When “accumulation is enabled,”

   the UE accumulates values carried by multiple TPC commands, and adjusts the power by the

   accumulated sum. Id. When “accumulation is not enabled,” the UE does not accumulate TPC

   values, and simply adjusts its power by the latest TPC value. Id. Because the patent specification

   and the claims contemplate using TPC commands in both modes, there is no justification for

   adding a negative limitation that precludes use of TPC commands in one of the modes.2

          F.      “transmit a broadcast channel in an orthogonal frequency division multiple
                  access (OFDMA) core-band”—`641 Patent, Claim 1

          Defendants’ proposed construction, which is really a construction of “broadcast channel,”

   is at odds with the (1) the ’431 patent, (2) Defendants’ `431 IPR expert’s interpretation of the term,

   (3) Defendants’ `431 IPR counsel’s representations, and (4) IV’s actual positions taken during both

   the IPR proceeding and the subsequent appeal.

          The `431 and `641 patent specifications do not support Defendants’ construction. See

   generally Ex. 9 (`431 Patent) and Ex. 7 (`641 Patent). The specification excerpts that explicitly

   recite examples of broadcasting or broadcast channels discuss control information such as

   synchronization information, cell identification information, and bandwidth information:

          The DL preamble is used at a base station to broadcast radio network information
          such as synchronization and cell identification.
          [. . .]
          When entering into a VB network, the mobile stations will scan the spectral bands
          of different center frequencies in which the receiver is designed to operate and
          decode the bandwidth information contained in the broadcasting channel or

   2
     Defendants mischaracterize the `828 patent specification. See Defs.’ Br. at 19-20. Defendants
   state that traditional “open loop” power control schemes did not use TPC commands, but the
   `828 claims say nothing about open or closed loop, and the entire thrust of the specification is
   aimed at an invention using a “combined scheme” using “TPC commands” separate and apart
   from whether or not accumulation is enabled. See `828 Patent, 7:64-66, 12:7-65, Fig. 5C.
   Nothing in the specification warrants the extraordinary measure of adding a negative limitation.




                                                   -7-
Case 2:17-cv-00662-JRG-RSP Document 207 Filed 10/15/18 Page 10 of 14 PageID #: 4977



          preamble.

   See, e.g., `641 Patent at 3:54-56 and 6:23-30. No reference is made to a broadcast channel

   “providing” data channels, and a person of ordinary skill would not understand a broadcast channel

   to provide data channels.

          The parties and PTAB took the same position during the `431 IPR. Ericsson’s `431 IPR

   expert Dr. Haas described the principal prior art reference Yamaura as having alleged broadcast

   channels BCH and FCH because they disclosed “control signals,” not data signals. Ex. 10

   (Declaration of Zygmunt J. Haas, Ph.D., Ericsson Inc., et al. v. Intellectual Ventures II LLC,

   IPR2015-01664, Exhibit 1001 (PTAB July 30, 2015)) at ¶¶ 66-67. IV’s expert, Dr. Zeger, also

   took the position that the alleged Yamaura broadcast channels BCH and FCH disclosed control

   signals, while further explaining that such control signals were not located only in Yamaura’s

   “narrow band” (which Ericsson alleged to be a core-band). Ex. 11 (Declaration of Kenneth Zeger,

   Ericsson Inc., et al. v. Intellectual Ventures II LLC, IPR2015-01664, Exhibit 2001 (PTAB May 9,

   2016)) at ¶¶ 58-59, see also ¶¶ 50-57. Furthermore, during the `431 IPR hearing, Defendant

   Ericsson’s counsel explicitly rejected the idea that a broadcast channel could provide data

   channels, and instead limited it to “control information”: “It is control information. It is not really

   data. It is not user data. It is control information.” Ex. 12 (Transcript of Oral Argument, Ericsson

   Inc., et al. v. Intellectual Ventures II LLC, IPR2015-01664 (Oct. 6, 2016)) at 14:3-6, see also at

   12:9-15:3.

          In briefing, IV noted, regarding one embodiment, that having a broadcast channel exist

   both inside and outside of the core-band would contradict the purpose of that embodiment, which

   discloses a core-band containing both essential radio control channels (e.g., the broadcast channel)

   and data channels. Ex. 13 (Patent Owner Response, Ericsson Inc., et al. v. Intellectual Ventures

   II LLC, IPR2015-01664, Paper 13, (PTAB May 9, 2016)) at 36 (“The `431 patent explains that the



                                                    -8-
Case 2:17-cv-00662-JRG-RSP Document 207 Filed 10/15/18 Page 11 of 14 PageID #: 4978



   purpose of transmitting a broadcast channel in a core-band is to provide essential radio control

   channels and a set of data channels in a core-band to maintain basic radio operation. Exhibit 1001

   at 5:8-13.”). This sentence just says that the core band in that embodiment has a broadcast channel

   (control channel) and data channels. It does not turn the broadcast channel into a data channel as

   Defendants now suggest.

          The PTAB also understood Petitioner Ericsson’s position to be that Yamaura disclosed a

   broadcast channel, which was only described as including control signals, because those control

   signals were purported to be located in a core-band:

          Petitioner argues . . . that Yamaura discloses transmitting “a broadcast channel
          including control signals.” Petitioner further explains that Yamaura “transmits
          control signals to the terminal stations via broadcast bursts that include
          broadcast channels . . . .”

   Ex. 8 (Final Written Decision, Ericsson Inc., et al. v. Intellectual Ventures II LLC, IPR2015-01664,

   Paper 24 (PTAB Feb. 8, 2017)) at 10 (citations omitted) (emphasis added). In finding that

   Yamaura did not disclose a broadcast channel in an OFDMA core-band, the PTAB concluded that

   “Petitioner has failed to demonstrate that Yamaura transmits no control signals outside of its

   narrow band . . . . Under our construction . . . , in which the entire broadcast channel must be

   transmitted in the core-band, [the Yamaura alleged broadcast channels] BCH and FCH are not

   entirely transmitted within Yamaura’s narrow band.” Id. at 16 (emphasis added). Thus, the PTAB

   understood a broadcast channel as transmitting control signals/channels, and nowhere in the

   PTAB’s analysis is the broadcast channel considered or referenced as providing data channels.

          IV also defended the PTAB’s decision on appeal. See, e.g., Ex. 14 (Response Brief of

   Appellee Intellectual Ventures II LLC, Ericsson Inc., et al. v. Intellectual Ventures II LLC, No.

   2017-2242, Dkt. 23 (Fed. Cir. Nov. 14, 2017)) at 31 (“Ericsson concedes that such essential control

   signals are an example of the claimed broadcast channel …,”) see also, e.g., 34-37.




                                                  -9-
Case 2:17-cv-00662-JRG-RSP Document 207 Filed 10/15/18 Page 12 of 14 PageID #: 4979



          In short, there is nothing in the specification, IPR proceedings, or the claims which supports

   the Defendants’ construction. Having lost the IPR on a related patent, Defendant Ericsson is now

   taking a contrary position, trying to narrow the claim. The attempt to rewrite the claim should be

   rejected.

   III.   CONCLUSION

          For the foregoing reasons, IV respectfully requests that the Court reject Defendants’

   proposed constructions and adopt IV’s constructions for each of the disputed terms.




                                                  - 10 -
Case 2:17-cv-00662-JRG-RSP Document 207 Filed 10/15/18 Page 13 of 14 PageID #: 4980



    DATED: October 15, 2018            Respectfully submitted,


                                       /s/ Martin J. Black
                                       Martin J. Black
                                       LEAD ATTORNEY
                                       Pennsylvania Bar No. 54319
                                       Kevin M. Flannery
                                       Pennsylvania Bar No. 62593
                                       DECHERT LLP
                                       Cira Centre
                                       2929 Arch Street
                                       Philadelphia, PA 19104
                                       Tel: (215) 994-4000
                                       Fax: (215) 994-2222
                                       martin.black@dechert.com
                                       kevin.flannery@dechert.com

                                       Justin F. Boyce
                                       California Bar No. 181488
                                       DECHERT LLP
                                       2440 W. El Camino Real, Suite 700
                                       Mountain View, CA 94040-1499
                                       Tel: (650) 813-4800
                                       Fax: (650) 813-4848
                                       justin.boyce@dechert.com

                                       T. John Ward Jr.
                                       Texas Bar No. 00794818
                                       Claire Abernathy Henry
                                       Texas Bar No. 24053063
                                       WARD, SMITH & HILL, PLLC
                                       1507 Bill Owens Pkwy.
                                       Longview, TX 75604
                                       Tel: (903) 757-6400
                                       Fax: (903) 757-2323
                                       Email: jw@wsfirm.com
                                       Email: claire@wsfirm.com

                                       Counsel for Plaintiff Intellectual Ventures II LLC




                                       - 11 -
Case 2:17-cv-00662-JRG-RSP Document 207 Filed 10/15/18 Page 14 of 14 PageID #: 4981



                                   CERTIFICATE OF SERVICE


          The undersigned hereby certifies that the foregoing document was filed electronically in

   compliance with Local Rule CV-5(a). As such, this notice was served on all counsel of record

   who have consented to electronic service as this district requires in accordance with Local Rule

   CV-5(a)(3)(A). Pursuant to Fed. R. Civ. P. 5(d) and Local Rule CV-5(d) and (e), all other

   counsel of record not deemed to have consented to electronic service were served with a true

   and correct copy of the foregoing by email on this 15th day of October, 2018.



                                                       /s/ Martin J. Black




                                                   1
